Case: 20-60406     Document: 00516321079         Page: 1     Date Filed: 05/16/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 16, 2022
                                  No. 20-60406                          Lyle W. Cayce
                                                                             Clerk

   Leonel Garcia-Avila,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A216 585 072


   Before King, Jones, and Duncan, Circuit Judges.
   Per Curiam:*
          Leonel Garcia-Avila filed a motion to reopen and reconsider in
   relation to his immigration proceedings and the Immigration Judge’s
   decision to deny Garcia-Avila cancellation of removal under either 8 U.S.C.
   § 1229b(b)(1) or § 1229b(b)(2). The Immigration Judge denied Garcia-
   Avila’s motion, and the Board of Immigration Appeals affirmed that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60406         Document: 00516321079              Page: 2       Date Filed: 05/16/2022




                                          No. 20-60406


   decision. He now challenges those decisions here through a petition for
   review. For the following reasons, the petition for review is DENIED.
                                                I.
           Leonel Garcia-Avila is a native and citizen of Mexico who entered the
   United States in 2002 without having been admitted or paroled. He is
   married to a United States citizen with whom he has three children who are
   also United States citizens. In October 2018, Garcia-Avila pleaded no contest
   to a Class B misdemeanor for driving while intoxicated and was placed on
   probation for one year.
           In November 2018, the district attorney’s office moved to revoke
   Garcia-Avila’s probation based on allegations that he had violated his
   probation by: (1) using cocaine, (2) registering a 0.018 blood alcohol level on
   the Smart Start Mobile Device that had been placed in his vehicle, and
   (3) failing to complete or register for various treatment programs, community
   service requirements, and panels. At his probation revocation hearing,
   Garcia-Avila admitted to some of the charged violations, his probation was
   revoked, and he was sentenced to six months in jail.
           In April 2019, Garcia-Avila was served with a Notice to Appear at
   removal proceedings by the Department of Homeland Security and was
   charged as removable under 8 U.S.C. § 1182(a)(6)(A)(i). At a hearing before
   the Immigration Judge (“IJ”), Garcia-Avila conceded removability and
   sought cancellation of removal on two grounds: cancellation of removal for
   certain non-permanent residents under 8 U.S.C. § 1229b(b)(1) (“NPR
   cancellation”) 1 and special cancellation of removal for battered spouses


           1
             The requirements for NPR cancellation are that the applicant: (1) has been
   physically present in the United States for a continuous period of ten years immediately
   preceding the application; (2) has been a person of good moral character; (3) has not been
   convicted of certain criminal offenses; and (4) that removal of the applicant would result in




                                                2
Case: 20-60406         Document: 00516321079              Page: 3       Date Filed: 05/16/2022




                                          No. 20-60406


   under the Violence Against Women Act (VAWA) as codified at 8 U.S.C.
   § 1229b(b)(2) (“VAWA cancellation”). 2
           At the hearing, Garcia-Avila testified that he had three United States
   citizen children and a United States citizen wife who had abused him on two
   occasions in the past but was no longer abusive. He additionally testified to
   the hardship that he had faced in his past as well as the hardship both he and
   his family would suffer should he be returned to Mexico. Regarding his
   family, he testified that (1) his children would face emotional hardship if he
   was not around for them in the United States, (2) that his entire family would
   face financial hardship as he was the primary breadwinner and neither his
   wife nor elderly in-laws were able to earn enough money to support the
   family, and (3) that his wife and children would be unable to join him in
   Mexico due to issues with permits and fears about crime. Specifically as to
   himself, Garcia-Avila testified about the hardship he had faced during a
   difficult childhood before he left for the United States at age 17 (including
   being left by his parents and living with his abusive uncles) and the hardship
   he would face in the future should he be returned to Mexico, where he has
   little to no family ties. Garcia-Avila also presented several exhibits, including
   counselor’s evaluations, letters, and drawings, supporting the hardship he
   and his family would face. During Garcia-Avila’s testimony regarding his
   hardship, the IJ laid out the two differing hardship standards for NPR and


   exceptional and extremely unusual hardship to a United States citizen or lawful permanent
   resident spouse, parent, or child. 8 U.S.C. § 1229b(b)(1).
           2
             The requirements for VAWA cancellation are that the applicant: (1) has been
   battered or subjected to extreme cruelty by a United States citizen or lawful permanent
   resident (or is the parent of a child who has been subjected to such treatment); (2) has been
   physically present in the United States for three years immediately preceding the
   application; (3) has been a person of good moral character; (4) has not been convicted of
   certain criminal offenses; and (5) that removal of the applicant would result in extreme
   hardship to the alien or to a child or parent. 8 U.S.C. § 1229b(b)(2)(A).




                                                3
Case: 20-60406      Document: 00516321079           Page: 4   Date Filed: 05/16/2022




                                     No. 20-60406


   VAWA cancellation, both in terms of the level of hardship required and the
   necessary affected individuals, and highlighted each as part of the “disputed
   issues” in the case.
          In addition to testimony about hardship, Garcia-Avila testified about
   his DWI conviction and probation revocation; this testimony included an
   explanation that while he had tested positive for cocaine, that test resulted
   from taking two pain pills of which he did not know the type and for which
   he did not have a prescription.
          At the conclusion of the hearing, the IJ stated that she would deny
   Garcia-Avila’s applications for NPR cancellation and VAWA cancellation.
   She first addressed the good moral character prong, stating that “the court
   [could not] ignore the recency of [Garcia-Avila’s] DWI conviction” and that
   his violations of the terms of his probation that led to revocation (including
   his explanation for the positive cocaine test that the IJ did not find credible)
   weighed against granting cancellation of removal. The IJ then stated:
   “Additionally, I don’t find that there is extreme hardship to the children, and
   I don’t find that there’s exceptional and extremely unusual hardship to the
   spouse or the children in regards to special cancellation and regular
   cancellation of removal.”
          Once she had announced her decision, the IJ stated that she would
   “take about 45 minutes to write an oral decision that [she would] come back
   and dictate on the record . . . if [Garcia-Avila’s] attorney decide[d] to
   appeal”; Garcia-Avila then requested voluntary departure. After a recess,
   the IJ granted Garcia-Avila voluntary departure, and he subsequently waived
   his right to appeal the IJ’s ruling. Because the IJ granted voluntary departure
   and Garcia-Avila waived his right to appeal, she did not issue her proffered
   oral decision.




                                          4
Case: 20-60406        Document: 00516321079             Page: 5      Date Filed: 05/16/2022




                                        No. 20-60406


           After Garcia-Avila departed from the United States, he filed a motion
   to reopen and reconsider the IJ’s decision. The motion to reopen was based
   on new evidence related to his probation revocation. Specifically, Garcia-
   Avila pointed to a decision from the Texas Court of Appeals, Jacobs v. Texas,
   594 S.W.3d 377, 382 (Tex. App.—San Antonio 2019, no pet.), which
   overturned the probation revocation of a different defendant after finding due
   process violations occurred during the hearing, which was conducted by the
   same judge who revoked Garcia-Avila’s probation. Garcia-Avila additionally
   supported his motion with an article in the San Antonio Express-News
   detailing other instances where that judge revoked probation without
   sufficient evidence or due process during the hearing, as well as a letter from
   the Bexar County District Attorney’s Office stating that it would have
   opposed revocation of Garcia-Avila’s probation should the prosecutor have
   been able to sufficiently participate in the hearing. 3 In his motion, Garcia-
   Avila also requested that the IJ reconsider her decision, arguing that the IJ
   conflated the two different hardship standards for NPR cancellation and
   VAWA cancellation and did not fully consider the aggregate hardship to both
   Garcia-Avila’s children and himself as required when considering VAWA
   cancellation.




           3
             We have also taken judicial notice of several facts related to Garcia-Avila’s
   probation revocation that occurred after the Board of Immigration Appeals (“BIA”)
   rendered its decision. Namely, we have noted that the judge who revoked Garcia-Avila’s
   probation has issued Garcia-Avila a writ of habeas corpus to reopen his case and that his
   probation has been reinstated. We have also taken notice of a Public Admonition and Order
   of Additional Education issued by the Texas Commission on Judicial Conduct that the
   judge in question “should be publicly admonished for failing to have a witness sworn,
   denying the State the opportunity to be heard on the motion to revoke, denying the
   defendant the right to present evidence, and denying bail pending appeal, in violation of
   Canon 2A and Canon 3B(8) of the Texas Code of Judicial Conduct.”




                                              5
Case: 20-60406      Document: 00516321079          Page: 6   Date Filed: 05/16/2022




                                    No. 20-60406


          The IJ denied Garcia-Avila’s motion. She first declined to reopen the
   proceedings based on the new evidence, stating that while the evidence
   demonstrated that Garcia-Avila’s “probation may have been wrongfully
   revoked,” that did “not exonerate [him] from the alleged actions that lead
   [sic] to the revocation of his probation.” The IJ also stated that “[i]n
   announcing its decision, the court primarily noted that it was unable to ignore
   the recency and serious nature of the respondent’s driving while intoxicated
   conviction,” which was unrelated to the later revocation of Garcia-Avila’s
   probation. The IJ then declined to reconsider Garcia-Avila’s case, noting that
   the IJ “explicitly stated on the record that even when considering the
   hardship to all of [Garcia-Avila’s] children, [she] could not find extreme
   hardship.” The IJ also stated that she had “made explicitly clear” that she
   “was using the VAWA hardship standard” and that the IJ had “duly
   considered the aggregate hardship to the respondent and his children . . . and
   concluded [Garcia-Avila’s] burden had not been met.”
          The BIA affirmed the IJ’s decision, basing its decision solely on the
   rationale given by the IJ for denying the motion to reconsider. The BIA stated
   that it “agree[d] that the [IJ] considered the hardship in the aggregate, under
   the proper standard for each application of relief” and noted that the IJ
   “cited the correct standards” for each form of relief considered. The BIA
   specifically found that Garcia-Avila “was given the opportunity to detail the
   hardship to his family” and that the IJ “explained the reasons for her denial
   to the respondent” after which Garcia-Avila waived his appeal. Therefore,
   the IJ “reasonably believed that the respondent was satisfied with her
   explanations, and did not issue a formal oral or written decision” and Garcia-
   Avila subsequently could point only to “the lack of detailed findings” to
   support his arguments and was unable to “point to any evidence that the [IJ]
   did not consider.” Because the BIA affirmed on these grounds, it stated that
   it “need not reach the discretionary determination” of Garcia-Avila’s




                                         6
Case: 20-60406      Document: 00516321079             Page: 7   Date Filed: 05/16/2022




                                       No. 20-60406


   cancellation of removal nor decide whether the new evidence related to his
   probation revocation could have changed that determination. Garcia-Avila
   timely filed a petition for review.
                                           II.
          As an initial matter, we address our jurisdiction to consider this case.
   The landscape surrounding our jurisdiction over certain BIA decisions has
   recently been thrown into a state of flux by the Supreme Court’s holding in
   Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062 (2020). Before that decision, we
   had consistently held that the jurisdictional bar found in 8 U.S.C.
   § 1252(a)(2)(B)(i), which strips federal courts of jurisdiction to review “any
   judgment regarding the granting of relief under section . . . 1229b,” applied
   to BIA determinations, including the hardship determination, related to
   eligibility for cancellation of removal under § 1229b. See, e.g., Rueda v.
   Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004) (per curiam); Sung v. Keisler, 505
   F.3d 372, 377 (5th Cir. 2007); Sattani v. Holder, 749 F.3d 368, 372 (5th Cir.
   2014) (per curiam). The Supreme Court in Guerrero-Lasprilla, however, held
   that the Limited Review Provision in 8 U.S.C. § 1252(a)(2)(D), which lifts
   the above-discussed jurisdictional bar for “constitutional claims or questions
   of law,” applies to “the application of a legal standard to undisputed or
   established facts” (often called a mixed question of law and fact). Guerrero-
   Lasprilla, 140 S. Ct. at 1067–68.
          Recently, in Trejo v. Garland, our court issued a narrowly-tailored
   decision holding that the hardship determination required for a person to be
   eligible for discretionary cancellation of removal under 8 U.S.C.
   § 1229b(b)(1)—what we have referred to as NPR cancellation in this
   opinion—is a mixed question of law and fact that we have jurisdiction to
   consider. 3 F.4th 760, 764 (5th Cir. 2021). Our decision in Trejo was heavily
   based on the specific statutory language of § 1229b(b)(1), as well as the




                                            7
Case: 20-60406      Document: 00516321079          Page: 8   Date Filed: 05/16/2022




                                    No. 20-60406


   history of that statute, and additionally noted “‘that our jurisdiction’ to
   review challenges to a cancellation of removal determination ‘turns on the
   type of issue that an immigrant raises.’” Id. at 767 (quoting Singh v. Rosen,
   984 F.3d 1142, 1148 (6th Cir. 2021)). As Trejo demonstrates, the proper path
   forward in the wake of Guerrero-Lasprilla is to consider specific statutes, and
   the questions deriving from those statutes, to determine whether we have
   jurisdiction.
          We thus note that we have yet to decide whether any questions related
   to eligibility for VAWA cancellation under 8 U.S.C. § 1229b(b)(2) are subject
   to § 1252(a)(2)(B)’s jurisdictional bar. And for the purposes of this case, we
   need not decide that question today. Rather than a direct appeal, we consider
   here a motion to reopen and reconsider. In doing so, we are limited to
   considering two questions: (1) for the motion to reopen, whether newly
   discovered facts or a change in circumstance are material and warrant a new
   determination for the applicant, 8 U.S.C. § 1229a(c)(7)(B); and (2) for the
   motion to reconsider, whether errors of fact or law occurred in the original
   determination that warrant a new determination, 8 U.S.C. § 1229a(c)(6)(C).
   Neither question calls for us to review any issue affecting the BIA’s actual
   decision related to eligibility for cancellation of removal, as we might on a
   direct appeal. We instead look only to whether legal errors (such as applying
   the wrong statutory standard) occurred, whether erroneous factual
   determinations were made, or whether new evidence calls for a proverbial
   second bite at the apple (or, more accurately, first bite at a new, freshly
   ripened apple). Therefore, the jurisdictional question that remains open after
   Guerrero-Lasprilla and Trejo is not implicated here.
                                        III.
          We next turn to the merits of the BIA’s decision on Garcia-Avila’s
   motion to reopen and reconsider. “We generally have authority to review




                                         8
Case: 20-60406      Document: 00516321079           Page: 9     Date Filed: 05/16/2022




                                     No. 20-60406


   only the decision of the BIA,” but will additionally consider the underlying
   decision of the IJ to the extent that decision influenced the BIA. Zhu v.
   Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). Here, the BIA’s opinion only
   considered the arguments raised in Garcia-Avila’s motion to reconsider
   (namely, the question of whether the IJ misapplied the hardship standards)
   and expressly declined to consider whether the new evidence cited in Garcia-
   Avila’s motion to reopen would change the outcome of the discretionary
   determination on his cancellation of removal. Therefore, we only consider
   the BIA’s decision on the motion to reconsider, as well as the IJ’s decision to
   the extent it influenced that aspect of the BIA’s decision.
          We consider a motion to reconsider “under a highly deferential abuse-
   of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
   We will uphold a BIA decision “as long as it is not capricious, without
   foundation in the evidence, or otherwise so irrational that it is arbitrary rather
   than the result of any perceptible rational approach.” Gomez-Palacios v.
   Holder, 560 F.3d 354, 358 (5th Cir. 2009). “We review the BIA’s factual
   findings under the substantial-evidence test, which prevents us from
   reversing the BIA’s factual determinations unless the evidence compels
   reversal.” Hernandez-Castillos v. Sessions, 875 F.3d 199, 204 (5th Cir. 2017).
   For questions of law, we review de novo but “accord[] deference to the BIA’s
   interpretation of immigration statutes unless the record reveals compelling
   evidence that the BIA’s interpretation is incorrect.” Gomez-Palacios, 560
   F.3d at 358.
          A motion to reconsider “shall specify the errors of law or fact in the
   previous order and shall be supported by pertinent authority.” 8 U.S.C.
   § 1229a(c)(6)(C). As opposed to presenting new evidence (as in a motion to
   reopen), “[a] motion to reconsider contests the correctness of the original
   decision based on the previous factual record.” Matter of O-S-G-, 24 I. & N.
   Dec. 56, 57 (BIA 2006). Here, Garcia-Avila “alleges that [the original



                                           9
Case: 20-60406     Document: 00516321079            Page: 10   Date Filed: 05/16/2022




                                     No. 20-60406


   decision] is defective,” id. at 57, because the IJ applied the wrong standard
   when considering Garcia-Avila’s eligibility for VAWA cancellation and
   subsequently failed to consider the hardship in the aggregate because she
   failed to consider the hardship to Garcia-Avila along with the hardship to his
   children.
          We note again that, on a motion to reconsider, we do not address the
   merits of the BIA or IJ’s initial hardship determination and have “virtually
   no substantive review of the BIA’s ‘extreme hardship’ finding.” Hernandez-
   Cordero v. U.S. INS, 819 F.2d 558, 563 (5th Cir. 1987) (en banc). Instead, our
   task is to “scrutinize the BIA’s decision for procedural regularity” and to
   ensure that the BIA did not abuse its discretion in finding that the IJ applied
   the proper procedures (including applying the correct law to the correct
   facts) in reaching her determination. Id. We hold that the BIA’s decision
   “that the [IJ] considered the hardship in the aggregate, under the proper
   standard for each application of relief” was not an abuse of discretion.
          Because of the somewhat anomalous procedural nature of this case
   (which has no initial BIA decision due to the lack of a direct appeal), we must
   circle back to the initial IJ decision—the BIA, in finding that the hardship
   standards were properly applied, relied on the IJ’s decision on the motion to
   reconsider, which in turn relied on the IJ’s oral pronouncement at the
   termination of Garcia-Avila’s hearing. In reaching its initial hardship
   determination, it is sufficient that “‘any consideration has been given’ by the
   BIA to the factors establishing ‘extreme hardship’” and therefore the BIA
   (and, if relied upon by the BIA, the IJ’s) adjudicative duty is satisfied as long
   as it “did not ‘utterly fail’ to give consideration to the factors pertinent to a




                                          10
Case: 20-60406        Document: 00516321079              Page: 11       Date Filed: 05/16/2022




                                          No. 20-60406


   determination of ‘extreme hardship.’” Id. (quoting Sanchez v. INS, 755 F.2d
   1158, 1160 (5th Cir. 1985)). 4
           It was not an abuse of discretion to find that standard satisfied. As the
   BIA notes, Garcia-Avila “was given the opportunity to detail the hardship to
   his family,” including himself; the IJ listened to and engaged with that
   testimony throughout the hearing. While doing so, the IJ consistently
   demonstrated that she was considering Garcia-Avila’s evidence under two
   separate standards—one for NPR cancellation, and one for VAWA
   cancellation. She first demonstrated said consideration when outlining,
   correctly, the two different standards for each form of relief, including stating
   the parties were “at issue for the extreme hardship to the respondent or a child
   on the VAWA 42B.” Those issues, including hardship to Garcia-Avila
   himself, were among “the disputed issues” that the IJ specifically identified
   during Garcia-Avila’s testimony.
           Next, when issuing her decision, the IJ again applied two different
   hardship standards—she found that Garcia-Avila was not eligible for either
   “special cancellation [or] regular cancellation of removal” after first finding
   no “extreme hardship to the children” and then finding no “exceptional and
   extremely unusual hardship to the spouse or the children.” And then lastly
   the IJ, in denying the motion to reconsider, again stated she “was using the
   VAWA hardship standard” and that “[t]he court duly considered the



           4
             Garcia-Avila argues that our review is more rigorous, and that we must determine
   that the BIA and/or IJ “has meaningfully addressed and reached a reasoned conclusion on
   the alien’s specific assertions of hardship that are based on evidence.” Ramos v. INS, 695
   F.2d 181, 188 (5th Cir. 1983). But to the extent that Ramos presents a more rigorous test, it
   was abrogated by our later, en banc decision in Hernadez-Cordero. See Phomsavanh v. INS,
   No. 94-40208, 1994 U.S. App. LEXIS 43366, at *5 n.1 (“Whatever tension may have
   existed in [Ramos and Sanchez], it has been abrogated by our en banc decision in Hernandez-
   Cordero.”).




                                                11
Case: 20-60406     Document: 00516321079           Page: 12    Date Filed: 05/16/2022




                                    No. 20-60406


   aggregate hardship to the respondent and his children that would be caused
   by his removal to Mexico and concluded his burden had not been met.” At
   each turn, the IJ demonstrated she was considering two different hardship
   standards, one stricter than the other, and that Garcia-Avila had failed to
   satisfy either. Given this record, it was not an abuse of discretion for the BIA
   to find that “any consideration” had been given to Garcia-Avila’s case.
          It is of course true that “[c]ommon sense as well as the weight of
   authority requires that we determine whether the BIA [or IJ] applied the
   correct legal standard, not simply whether it stated the correct legal
   standard.” De Rodriguez v. Holder, 585 F.3d 227, 235 (5th Cir. 2009) (quoting
   Kabba v. Mukasey, 530 F.3d 1239, 1245 (10th Cir. 2008)). Citing to that
   simple truth, Garcia-Avila then makes much of the fact that the IJ only
   referred to Garcia-Avila’s children, and not additionally to Garcia-Avila
   himself, when deciding that the VAWA hardship standard had not been
   satisfied. But that argument ignores the procedural realities of this case,
   which we again note are strikingly atypical. Garcia-Avila heard the IJ’s
   decision on his case, including her determination that he had not
   demonstrated sufficient hardship for either form of relief sought. He had, and
   was reminded that he had, “every right to appeal [his] case.” He then chose
   not to. We agree with the BIA that, once Garcia-Avila decided to waive that
   right to appeal, the IJ quite “reasonably believed that [Garcia-Avila] was
   satisfied with her explanations.”
          In light of that fact, we also fully understand why the IJ could have
   reasonably thought that there was no reason to provide a more fulsome
   recitation of her reasoning for the record. After all, the formal process of
   drafting an opinion exists at least in part “to enable a reviewing court to
   perceive that [the initial court] has heard and thought and not merely
   reacted,” Hernandez-Cordero, 819 F.2d at 563 (quoting Osuchukwu v. INS,
   744 F.2d 1136, 1142–43 (5th Cir. 1984)), as well to provide the litigants of a



                                         12
Case: 20-60406     Document: 00516321079           Page: 13   Date Filed: 05/16/2022




                                    No. 20-60406


   case reasoned explanations so that, when they leave the courthouse, they feel
   that they have truly had their day in court. If an IJ reasonably expects that
   there is not going to be an appeal of her decision because the right to that
   appeal has been waived, the first rationale requires no further explanation of
   the decision. And when a person has waived his right to an appeal, he
   similarly represents that he is satisfied with the decision, reasoning and all.
   In those situations, requiring more would be superfluous. Cf. In re San Juan
   Dupont Plaza Hotel Fire Litig., 989 F.2d 36, 38 (1st Cir. 1993) (noting that a
   court should “hesitate to wax longiloquent simply to hear its own words
   resonate”).
          Given all of that, Garcia-Avila’s contention ultimately boils down to
   the IJ saying “I don’t find that there is extreme hardship to the children”
   instead of something like “I don’t find that there is extreme hardship to the
   children and the respondent.” We agree with the BIA that such a
   distinction—which ultimately resembles a mere slip of the tongue that,
   should Garcia-Avila have desired, could have been rectified in the formal
   decision the IJ spent the better part of an hour preparing while Garcia-Avila
   decided whether to appeal—does not require reconsideration of Garcia-
   Avila’s case.
                                        IV.
          For the foregoing reasons, the petition for review is DENIED.




                                         13